United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1752
                                    ___________

James Webster Mace,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
William Jefferson Clinton,               *
                                         *       [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: December 5, 1997

                                Filed: December 23, 1997
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       James Webster Mace appeals from the district court1&s dismissal of his action
against President William Jefferson Clinton. Upon review of the record and the parties&
briefs, we affirm the judgment of the district court because Mace lacked standing. See
8th Cir. R. 47B.




      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-